TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00113-CV



                                EMC Corporation, Appellant

                                               v.

         Glenn Hegar, Comptroller of Public Accounts of The State of Texas; and
             Ken Paxton, Attorney General of the State of Texas, Appellees



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
       NO. D-1-GN-14-000851, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                           MEMORANDUM OPINION


PER CURIAM

              Appellant EMC Corporation has filed an agreed motion to abate the appeal pending

resolution by the Texas Supreme Court of Graphic Packaging Corp. v. Glenn Hegar, Comptroller

of Public Accounts of the State of Texas, and Ken Paxton, Attorney General of the State of Texas,

cause number 15-0669. We grant the motion and abate the appeal.



Before Justices Puryear, Goodwin, and Bourland

Abated

Filed: August 10, 2016